Citation Nr: 0720396	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-02 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability (claimed as a right leg condition), as secondary 
to service-connected bilateral flat feet.   
 
2.  Entitlement to service connection for a left knee 
disability (claimed as a left leg condition), as secondary to 
service-connected bilateral flat feet.   
 
3.  Entitlement to service connection for a low back 
disability, as secondary to service-connected bilateral flat 
feet.   
 
4.  Entitlement to an increase in a 10 percent rating for 
bilateral flat feet.   
 
5.  Entitlement to an effective date earlier than November 2, 
2006, for service connection for a right hip disability.   
 
6.  Entitlement to an effective date earlier than November 2, 
2006, for service connection for a left hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1983 to January 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 RO rating decision that 
denied the claims.  In July 2006, the Board remanded this 
appeal for further development.  

The Board notes that the March 2003 decision denied the 
veteran's bilateral leg and back conditions on both a direct 
and secondary basis.  The veteran's notice of disagreement 
reflects the veteran disagreeing only with the denial of the 
claims as secondary to his flat feet.  Thus, the issues are 
as noted on the cover page.

The issues of entitlement to an effective date earlier than 
November 2, 2006, for service connection for right and left 
hip disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.




FINDINGS OF FACT

1.  The veteran's current right knee disability is related to 
his service-connected bilateral flat feet.  

2.  The veteran's current left knee disability is related to 
his service-connected bilateral flat feet.  

3.  The veteran's current low back disability was not caused 
by or permanently worsened by his service-connected bilateral 
flat feet.  

4.  The veteran's service-connected bilateral flat feet are 
severe in degree; pronounced bilateral flat feet are not 
shown.  


CONCLUSIONS OF LAW

1.  Right knee degenerative joint disease (claimed as right 
leg condition) is proximately due to or the result of 
service-connected bilateral flat feet.  38 C.F.R. § 3.310 
(2006).  

2.  Left knee degenerative joint disease (claimed as left leg 
condition) is proximately due to or the result of service-
connected bilateral flat feet.  38 C.F.R. § 3.310 (2006).  

3.  A low back disability is not proximately due to or the 
result of service-connected bilateral flat feet.  38 C.F.R. 
§ 3.310 (2006).  

4.  The criteria for a 30 percent rating for bilateral flat 
feet have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 5276 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in January 2003 and July 2006 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence he has that pertains to the claim.  The 
July 2006 letter also advised the veteran of how disability 
evaluations and effective dates are assigned, and the type 
evidence which impacts those determinations.  The claims were 
last readjudicated in January 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
	
Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions; service medical 
records; post-service private and VA treatment records; and 
VA examination reports.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate each 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by 
an established service-connected disability.  38 C.F.R. 
§ 3.310 (as in effect prior to and as of Oct. 10, 2006); see 
also Allen v. Brown, 7 Vet. App. 439 (1995).  

I.  Right and Left Knee Disabilities

In this case, the veteran contends that he is entitled to 
service connection for right and left knee disabilities 
(claimed as right and left leg disabilities) secondary to his 
service-connected bilateral flat feet.  

A February 2003 VA treatment entry noted that veteran was 
seen for pes planus deformities.  The veteran stated that he 
had persistent stiffness in his feet along with leg pain.  
The assessment was pes planus, bilaterally, with progressive 
tibial insufficiency and medial foot pain.  

A February 2003 VA feet examination report noted that the 
veteran reported that he had constant pain and stiffness in 
the feet with no swelling or redness.  He stated that he also 
felt pain behind his knees and in his calves.  As to an 
assessment, the examiner indicated that the veteran had 
service-related pes planus progressing with posterior tibial 
tendon dysfunction with increasing flat foot deformity and 
bilateral Achilles tendon contractures (as evaluated by 
outside foot/orthopedic specialist).  The examiner stated 
that the veteran's foot deformity was presently affecting his 
lower extremities.  There was no specific indication that the 
examiner reviewed the veteran's claims file.  

A January 2004 VA treatment entry noted that the veteran 
complained of global foot pain while wearing his orthotics.  
It was noted that he described a sharp pain at the navicular 
tuberosity and stated that he presently walked with a limp 
which caused knee pain.  The assessment was posterior tibial 
tendonitis secondary to pes planus.  

A March 2004 statement from R. J. Leavitt, M.D., noted that 
the veteran had a flat foot deformity considered to be a 
service-related disability from a likely rupture of the 
plantar fascia.  It was reported that the veteran was 
complaining of progressively increasing symptoms, right 
greater than left, including right calf pain.  

An April 2004 entry noted that the veteran reported that he 
had global foot pain while wearing orthotics and little or no 
help with Spencos.  He stated that if he did not wear the 
orthotics his pain was decreased, but constant.  It was noted 
that he described a sharp pain at the navicular tuberosity 
and related that he presently walked with a limp that caused 
knee and back pain.  The assessment was posterior tibial 
tendonitis secondary to pes planus, bilateral.  Entries dated 
in June 2004 and July 2004 also noted that the veteran stated 
that his walking with a limp had caused knee pain.  

A November 2006 VA orthopedic examination report noted that 
the veteran's claims file was reviewed.  It was reported that 
in addition to foot-related complaints, the veteran also 
reported that he had bilateral antero-medial calf pain that 
he related to positional/biomechanics changes from the pes 
planus.  It was also noted that he specifically denied any 
symptoms related to his knees.  The veteran indicated that 
the pain in the calf muscles was constant, burning, and 
aggravated by prolonged standing or walking.  The impression, 
in pertinent part, was moderate bilateral pes planus with 
bilateral calf musculoskeletal pain related to strain from 
the pronated feet; and mild degenerative joint disease in the 
knees, as likely as not related to change in biomechanics 
from the pes planus.  It was noted that the knee range of 
motion was full.  

The veteran has claimed service connection for a "bilateral 
leg condition" without further specification.  While the 
Board notes that the veteran has complained of calf pain, 
pain in and of itself is not a disability.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) 
(absent a disease or injury incurred during service, the 
basic compensation statutes cannot be satisfied).  Moreover, 
such complaints are being considered in the increased rating 
claim for his flat feet discussed below. 

In this case, the veteran has, in fact, been diagnosed with a 
leg disability, specifically, bilateral knee arthritis, which 
the examiner specifically indicated is related to his 
service-connected bilateral flat feet.  

Thus, resolving all doubt in favor of the veteran, the Board 
finds that the veteran's current right and left knee 
arthritis, claimed as a bilateral leg condition, are 
proximately due to his service-connected bilateral flat feet, 
and service connection is warranted.  38 U.S.C.A. § 5107(b).  

II.  Low Back Disability

The veteran also claims service connection for a low back 
disability as secondary to his flat feet.  

A February 2003 VA treatment entry noted that the veteran was 
seen for pes planus deformities and that he stated that he 
had persistent stiffness in his feet along with back pain.  
The assessment was pes planus, bilaterally, with progressive 
tibial insufficiency and medial foot pain.  

A February 2003 VA feet examination report noted that the 
veteran reported that he had constant pain and stiffness in 
the feet with no swelling or redness.  He also stated that 
his back hurt constantly and that he would feel pain in his 
hips and buttocks as well.  As to an assessment, the examiner 
indicated that the veteran had service-related pes planus 
progressing with posterior tibial tendon dysfunction with 
increasing flat foot deformity and bilateral Achilles tendon 
contractures (as evaluated by outside foot/orthopedic 
specialist).  The examiner indicated that the veteran had 
physical findings of limitation of the hip and lumbar spine.  
The examiner stated that the veteran's foot deformity was 
presently affecting his lower extremities and, in part, 
contributing to his lower back condition by his compensatory 
posture.  There was no specific indication that the examiner 
reviewed the veteran's claims file.  

A January 2004 VA treatment entry noted that the veteran 
complained of global foot pain while wearing orthotics.  He 
stated that when he did not wear the orthotics his pain was 
decreased, but constant.  It was noted that the veteran 
described a sharp pain at the navicular tuberosity and that 
he related that he presently walked with a limp which had 
caused knee and back pain.  The assessment was posterior 
tibial tendonitis secondary to pes planus.  

A March 2004 statement from R. J. Leavitt, M.D., noted that 
the veteran had a flat foot deformity considered to be a 
service-related disability from a likely rupture of the 
plantar fascia.  It was noted that the veteran was 
complaining of progressively increasing symptoms, right 
greater than left, including some low back pain.  Dr. Leavitt 
indicated that he did not see objective deficits of the 
lumbar spine.  

An April 2004 entry noted that the veteran reported that he 
had global foot pain while wearing orthotics and little or no 
help with Spencos.  He stated that if he did not wear the 
orthotics his pain was decreased, but constant.  It was noted 
that he presently walked with a limp that caused back pain.  
The assessment was posterior tibial tendonitis secondary to 
pes planus, bilateral.  Entries dated in June 2004 and July 
2004 also noted that the veteran stated that his walking with 
a limp had caused back pain.  

A November 2006 VA orthopedic examination report noted that 
the veteran's claims file was reviewed.  The veteran reported 
that he did not have any symptoms related to his lumbosacral 
spine.  A November 2006 VA spine examination by the same 
examiner noted that the veteran specifically denied having 
any lumbar pain or radiculopathy.  It was noted that an X-ray 
showed very minimal degenerative changes in the form of 
anterior osteophytes at L4-L5.  It was reported that the 
alignment was preserved and that the vertebral bodies did not 
show any evidence of destruction.  The impression was very 
minimal degenerative disorder seen involving the lumbar 
spine.  The examiner commented that the veteran was without 
spinal complaints and that the range of motion of his lumbar 
spine was full.  The examiner stated that the minimal 
degenerative disc disease noted on X-ray was as likely as not 
related to age-related osteoarthritis.  

The Board notes that there are references to the veteran's 
service-connected bilateral pes planus causing back problems, 
such as noted in the February 2003 VA treatment entry, as 
well as VA treatment entries dated in January 2004, April 
2004, June 2004, and July 2004..  Additionally, the Board 
observes that the examiner at the February 2003 VA feet 
examination indicated that the veteran had physical findings 
of limitation of the lumbar spine, although range of motion 
was normal.  The examiner commented that the veteran's foot 
deformity was, in part, contributing to his lower back 
condition by his compensatory posture.  The Board observes 
that there is no indication that the VA examiner reviewed the 
veteran's claims file in providing his opinion.  
  
The Board also notes that the March 2004 statement from Dr. 
Leavitt indicated that he did not see objective deficits of 
the lumbar spine.  

The Board further observes that the VA examiner who conducted 
the November 2006 VA orthopedic examination and VA spine 
examination specifically reviewed the veteran's claims file.  
At the November 2006 VA spine examination, the examiner noted 
that the veteran did not have any spinal complaints and that 
the minimal degenerative disk disease noted on X-ray was as 
likely as not related to age-related osteoarthritis.  
Objectively, the veteran's spine revealed no limitation of 
motion or neurological deficit.  The examiner's opinion is 
considered the most probative evidence in this case as it was 
based upon a review of the claims file.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001).  

The Board finds that the preponderance of the competent 
evidence of record does not show a current low back 
disability which is due to or aggravated by his service-
connected bilateral flat feet.  While the veteran has 
complained of back pain in the past, no functional deficits 
have been objectively identified in the record.  Presently, 
he has no complaints and full range of motion, and the 
examiner found his "very minimal" degenerative changes 
consistent with age-related arthritis.  Thus, no aggravation 
is shown.  

In summary, as a current low back disability is not 
proximately due to, the result of, or aggravated by service-
connected bilateral flat feet, secondary service connection 
is not in order.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Bilateral Flat Feet

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).    

A 10 percent rating is warranted for moderate bilateral 
flatfoot (pes planus), with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo Achillis, 
pain on manipulation and use of the feet.  A 30 percent 
rating requires severe bilateral flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.  A 50 percent 
rating requires pronounced bilateral flatfoot, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.  

A February 2003 VA podiatry examination report noted that the 
veteran had a normal gait and that he was able to walk on his 
feet and toes.  The examiner indicated that there were no 
calluses on the feet.  As to an assessment, the examiner 
stated that the veteran had service-related pes planus 
progressing with posterior tibial tendon dysfunction with 
increasing flat foot deformity and bilateral Achilles tendon 
contractures (as evaluated by outside foot/orthopedic 
specialist).  

A March 2004 statement from R. J. Leavitt, M.D., noted that 
the veteran obviously had plano valgus flat foot with chronic 
peritoneal tendon insufficiency.  Dr. Leavitt stated that on 
the right side, there was a too many toes sign which he did 
not really see on the left.  It was noted that there was a 
slightly increased amount of hind foot valgus on the right 
side compared to the left.  Dr. Leavitt indicated that there 
were no abnormal callosities and that the foot deformity was 
relatively flexible and relaxed when the leg was dependent.  
Dr. Leavitt reported that the veteran was able to heel walk 
and toe walk without difficulty.  It was noted that the 
veteran came in with X-rays which documented his flatfoot 
deformity.  

An April 2004 VA treatment entry related an assessment of 
posterior tibial tendonitis, secondary to pes planus, 
bilaterally.  

Other recent private and VA treatment records show that the 
veteran was treated for bilateral flat feet (pes planus) on 
numerous occasions.  For example, a June 2004 VA treatment 
entry noted that the veteran stated he returned after using a 
TCO device and that he indicated that it was like a cast.  It 
was noted that the veteran reported a complete loss of 
mobility with the device and stated that it did not offer 
pain relief.  The veteran indicated that he used orthotics 
and that he had no pain relief and that when he did not use 
orthotics, his pain was decreased and constant.  It was noted 
that he also described stiffness within the foot which 
decreased with ambulation.  The veteran stated that the pain 
was also alleviated to some extent with ambulation.  He 
described a sharp pain in the navicular tuberosity and 
related that he walked with a limp.  The examiner reported 
that the veteran had pain on palpation of the navicular 
tuberosity and along the course of the posterior tibial 
tendon, bilaterally.  The examiner stated that there was pain 
on palpation of the sinus tarsi of the right foot.  The 
relaxed calcaneal stance position was everted, bilaterally, 
and the neutral calcaneal stance position was rectus, 
bilaterally.  It was noted that there was pain on resisted 
supination, bilaterally, and decreased arch height, 
bilaterally, with too many toes sign.  The examiner noted 
that the veteran was able to heel and toe raise, but there 
was limited eversion.  The assessment was rear foot 
arthritis, painful os tibiale.  

The most recent November 2006 VA podiatry examination report 
noted that the veteran complained of bilateral foot pain 
along the longitudinal arches that was constant, worse in the 
morning, and improved with movement.  The veteran indicated 
that the pain was usually a seven out of ten in the morning 
and about a four out of ten with Advil and with activity.  He 
reported worsening of the foot pain after walking a couple of 
miles and that he avoided prolonged standing to prevent 
exacerbation of the foot pain.  The veteran also complained 
of foot stiffness as well as bilateral pain in the antero-
medial aspect of the calf muscles.  It was noted that the 
veteran indicated that arch supports did not ease the pain 
and that he stated that the pain was constant.  He reported 
that his job was presently sedentary, but stated that he had 
difficulty when he had to meet clients (involving significant 
walking and standing).  

The examiner reported that there was no functional loss 
related to the veteran's condition.  The examiner stated that 
the veteran walked with a somewhat wide-based gait.  The 
examiner indicated that the veteran tended to invert as 
manifested by the wear pattern in the lateral aspect of his 
shoes.  It was noted that the veteran reported that he was 
trying to lessen the weight from the medial longitudinal 
arches which were painful.  The examiner stated that the 
veteran could not do a tip-toe stance or walk on his heels.  
It was noted that there were no skin or vascular changes.  
The examiner indicated that the veteran's feet had a fixed 10 
degree valgus deformity.  The examiner stated that there were 
no hammertoes, high arches, claw foot, or other deformity, 
actively or passively correctable.  It was reported that the 
alignment was a 10 degree valgus deformity on both weight 
bearing and non-weight bearing.  The examiner stated that the 
arch was not improved with non-weight bearing.  The examiner 
indicated that there was tenderness and some mild to moderate 
malalignment of the forefoot and that the valgus deformity 
was not corrected by manipulation.  It was noted that there 
was no forefoot and midfoot malalignment and no hallux 
valgus.  The examiner indicated that the veteran had moderate 
impairment related to his in-service diagnosed bilateral pes 
planus.  

A November 2006 VA orthopedic examination report related an 
impression of moderate bilateral pes planus with bilateral 
calf musculoskeletal pain related to strain from the pronated 
feet.  

Upon consideration of the evidence of record, the Board finds 
that the evidence as a whole shows that the veteran's 
bilateral flat feet more nearly approximates the criteria for 
severe pes planus, and thus the criteria for a 30 percent 
rating are met.  38 C.F.R. § 4.7.  While the examiners have 
indicated his disability is moderate, the Board notes his 
complaints of calf and foot pain, as well as the fixed 10 
degree valgus deformity noted on the November 2006 VA 
examination.  This corresponds with symptomatology such as 
objective evidence of marked deformity (pronation, abduction, 
etc.), and pain on manipulation and use accentuated, as 
required for the 30 percent evaluation.  

Symptomatology indicative of pronounced bilateral flatfoot, 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo Achillis on manipulation, not improved by 
orthopedic shoes or appliances, has not been shown.  Although 
the veteran has reported that orthotics do not help, there is 
no evidence of extreme tenderness of the plantar surfaces of 
the feet, marked inward displacement, or severe spasms of the 
tendo Achillis on manipulation.  While contracture of the 
Achilles was noted, such is consistent with the criteria 
listed for moderate disability of inward bowing of the tendo 
Achilles.  Thus, a pronounced flat foot is not shown.

For the reasons set forth above, a 30 percent rating for the 
veteran's service-connected bilateral flat feet is warranted.  
However, the preponderance of the evidence is against a 
finding that a rating in excess of 30 percent is warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  


ORDER

Service connection for right knee degenerative joint disease 
is granted.  

Service connection for left knee degenerative joint disease 
is granted.  

Service connection for a low back disability, claimed as 
secondary to service-connected bilateral flat feet, is 
denied.  

An increased rating of 30 percent for bilateral flat feet is 
granted, subject to the regulations applicable to the payment 
of monetary benefits.  


REMAND

The Board notes that a January 2007 RO decision granted 
service connection and a 10 percent ratings for right and 
left hip disabilities, effective November 2, 2006.  

In March 2007, the RO received a statement from the veteran 
that expressed his disagreement with the effective date 
assigned for both his service-connected right hip disability 
and left hip disability.  The Board notes that the RO has not 
issued a statement of the case as to the issues of 
entitlement to effective dates earlier than November 2, 2006, 
for service connection for right and left hip disabilities.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus this 
claim is being remanded for issuance of a statement of the 
case and to give the veteran the opportunity to complete an 
appeal. 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case to the 
veteran and his representative on the 
issues of entitlement to effective dates 
earlier than November 2, 2006, for service 
connection for right and left hip 
disabilities.  If, an only if, the veteran 
completes an appeal of this issue, the RO 
should return the case to the Board for 
appellate review of the issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


